DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Amendment and Remarks filed 2/15/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 11, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiraishi et al. (U.S. Publication No. 2019/0080769), hereinafter Shiraishi.
Regarding claim 1, Shiraishi discloses an electrostatic discharge protection circuit (Figure 10), comprising:  a discharge circuit (Figure 10:  Tr14) configured to discharge current from a first node (Figure 10:  P1) to a second node (Figure 10:  P2); a first timer circuit (Figure 10:  R1, C1) configured to generate a first signal (Figure 10:  VRC) for a first period of time (Figure 11:  t21-t28) in response to an electrostatic discharge event (Paragraph [0087]); an activation circuit (Figure 10:  Tr20) coupled to the first timer circuit (Figure 10:  R1, C1) and the discharge circuit (Figure 10:  Tr14), the activation circuit (Figure 10:  Tr20) configured to activate (through Figure 10:  GIN) the discharge circuit for the first period of time (Figure 11:  t21-t28) in response to the first signal (Figure 10:  VRC through VSW) (Paragraphs [0160], [0172]-[0184]); a second timer circuit (Figure 10:  R2, C2, Tr7-Tr10) coupled to the first timer circuit (Figure 10:  R1, C1) and configured to generate a second signal (Figure 10:  VFOURTH) for a second period of time (Figure 11:  t22-past t28) in response to the first signal (Figure 10:  VRC); and a buffer circuit (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) coupled to the second timer circuit (Figure 10:  R2, C2, Tr7-Tr10) and configured to generate a third signal (Figure 10:  VFB2) to activate the discharge circuit (Figure 10:  Tr14) for the second period of time (Figure 11:  t22-past t28) in response to the second signal (Figure 10:  VFOURTH) (Paragraphs [0160], [0172]-[0184]).
(Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) comprises a first inverter circuit (Figure 10:  Tr12B-Tr13B) coupled to a second inverter circuit (Figure 10:  Tr15-Tr16).
Regarding claim 4, Shiraishi discloses wherein the second timer circuit (Figure 10:  R2, C2, Tr7-Tr10) comprises a voltage-dependent resistance circuit to adjust (Figure 10:  Tr7, Tr8) a resistive-capacitive time constant (Figure 10:  R2, C2) based on a voltage on the first node (Figure 10:  P1).
Regarding claim 5, Shiraishi discloses wherein the voltage-dependent resistance circuit comprises a PMOS transistor (Figure 10:  Tr7; Paragraph [0061]) in series with a resistor (Figure 10:  R2).
Regarding claim 6, Shiraishi discloses a driver (Figure 10:  Tr1-Tr6) circuit coupled to the first timer circuit (Figure 10:  R1, C1) to receive the first signal (Figure 10:  VRC), wherein an output of the driver circuit (Figure 10:  VSECOND) is coupled to a gate of the PMOS transistor (Figure 10:  Tr7; Paragraph [0061]).
Regarding claim 7, Shiraishi discloses wherein:  the second timer circuit (Figure 10:  R2, C2, Tr7-Tr10) further comprises an NMOS transistor (Figure 10:  Tr8; Paragraph [0061]) coupled in series with the PMOS transistor (Figure 10:  Tr7; Paragraph [0061]); the output of the driver circuit (Figure 10:  VSECOND) is further coupled to a gate of the NMOS transistor (Figure 10:  Tr8; Paragraph [0061]); and an output node (Figure 10:  VFB) for the PMOS transistor and the NMOS transistor is configured to provide the second signal (Figure 10:  VFOURTH).

(Figure 10), comprising:  means for discharging (Figure 10:  Tr14) current from a first node (Figure 10:  P1) to a second node (Figure 10:  P2); means for generating (Figure 10:  R1, C1) a first signal (Figure 10:  VRC) for a first period of time (Figure 11:  t21-t28) in response to an electrostatic discharge event (Paragraph [0087]); means for activating (Figure 10:  Tr20) the means for discharging (Figure 10:  Tr14) for the first period of time (Figure 11:  t21-t28) in response to the first signal (Figure 10:  VRC through VSW) (Paragraphs [0160], [0172]-[0184]); means for generating (Figure 10:  R2, C2, Tr7-Tr10) a second signal (Figure 10:  VFOURTH) for a second period of time (Figure 11:  t22-past t28) in response to the first signal (Figure 10:  VRC); and means for buffering (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) the second signal (Figure 10:  VFOURTH) to generate a third signal (Figure 10:  VFB2) to activate the means for discharging for the second period of time (Figure 11:  t22-past t28) (Paragraphs [0160], [0172]-[0184]).
Regarding claim 16, Shiraishi discloses wherein:  means for generating (Figure 10:  R2, C2, Tr7-Tr10) the second signal and the means for buffering (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) are configured to commence the second time period (Figure 11:  t22-past t28) after the first time period (Figure 12:  t21-t28) commences and to end the second time period (Figure 11:  t22-past t28) after the first time period ends (Figure 12:  t21-t28), such that the first time period (Figure 12:  t21-t28) and the second time period (Figure 11:  t22-past t28) partially overlap (Figure 12:  between t22 and t28).

(Figure 10), comprising:  detecting (Figure 10:  R1, C1) an electrostatic discharge event (Paragraph [0087]); generating (Figure 10:  R1, C1) a first signal (Figure 10:  VRC) for a first period of time (Figure 11:  t21-t28) in response to the detection of the electrostatic discharge event (Paragraph [0087]); activating (Figure 10:  Tr20) a discharge circuit (Figure 10:  Tr14) between a first node (Figure 10:  P1) and a second node (Figure 10:  P2) for the first period of time (Figure 11:  t21-t28) in response to the first signal (Figure 10:  VRC through VSW) (Paragraphs [0160], [0172]-[0184]); generating (Figure 10:  R2, C2, Tr7-Tr10) a second signal (Figure 10:  VFOURTH) for a second period of time (Figure 11:  t22-past t28) in response to the first signal (Figure 10:  VRC); buffering (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) the second signal (Figure 10:  VFOURTH) to generate a third signal (Figure 10:  VFB2); and activating the discharge circuit (Figure 10:  Tr14) for the second period of time (Figure 11:  t22-past t28) in response to the third signal (Figure 10:  VFB2) (Paragraphs [0160], [0172]-[0184]).
Regarding claim 19, Shiraishi discloses wherein the generation (Figure 10:  R2, C2, Tr7-Tr10) of the second signal (Figure 10:  VFOURTH) comprises:  adjusting (Figure 10:  Tr7, Tr8) a resistive-capacitive time constant (Figure 10:  R2, C2) of a resistive-capacitive filter based on a voltage on the first node (Figure 10:  P1).
Regarding claim 20, Shiraishi discloses wherein: the first time period (Figure 12:  t21-t28) commences before the second time period (Figure 11:  t22-past t28)  commences; the second time period ends (Figure 11:  t22-past t28) after the first time (Figure 12:  t21-t28); and the first time period and the second time period partially overlap (Figure 12:  between t22 and t28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Tsukiji et al. (U.S. 2012/0286752), hereinafter Tsukiji.
Regarding claim 2, Shiraishi does not disclose wherein:  the second timer circuit is configured to generate the second signal at a first slew rate; and the buffer circuit is configured to generate the third signal at a second slew rate that is faster than the first slew rate.
Tsukiji teaches wherein:  the second timer circuit (Figure 13:  12y) is configured to generate the second signal at a first slew rate (Figure 14:  x2); and the buffer circuit (Figure 13:  12z) is configured to generate the third signal at a second slew rate (Figure 14:  x3) that is faster than the first slew rate (Figure 14:  x2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shiraishi to incorporate the teaching of Tsukiji.  Doing so would provide an electrostatic discharge 
Regarding claim 12, Shiraishi does not disclose wherein:  the means for generating the second signal is configured to generate the second signal at a first slew rate; and the means for buffering is configured to generate the third signal at a second slew rate that is faster than the first slew rate.
Tsukiji teaches wherein:  the means for generating (Figure 13:  12y) the second signal is configured to generate the second signal at a first slew rate (Figure 14:  x2); and the means for buffering (Figure 13:  12z) is configured to generate the third signal (Figure 10:  VFB2) at a second slew rate (Figure 14:  x3) that is faster than the first slew rate (Figure 14:  x2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shiraishi to incorporate the teaching of Tsukiji.  Doing so would provide an electrostatic discharge circuit capable of adjusting slew rates to account for varying circuit operating conditions, thereby increasing efficiency and precision.
Regarding claim 13, Shiraishi discloses wherein the means for generating (Figure 10:  R2, C2, Tr7-Tr10) the second signal (Figure 10:  VFOURTH) comprises means for adjusting (Figure 10:  Tr7, Tr8) a resistive-capacitive time constant (Figure 10:  R2, C2) based on a voltage on the first node (Figure 10:  P1).
Regarding claim 14, Shiraishi discloses first means for driving (Figure 10:  Tr1-Tr6) a first means signal (Figure 10:  output of Tr1/Tr2) and coupled to the means for generating (Figure 10:  R1, C1) the first signal (Figure 10:  VRC) and the means for (Figure 10:  R2, C2, Tr7-Tr10) the second signal (Figure 10:  VFOURTH), wherein the first means for driving (Figure 10:  Tr1-Tr6) the first means signal (Figure 10:  output of Tr1/Tr2) is configured to provide a fourth signal (Figure 10:  VSECOND) based on the first signal to the means for generating (Figure 10:  R2, C2, Tr7-Tr10) the second signal (Figure 10:  VFOURTH).
Regarding claim 15, Shiraishi discloses second means for driving (Figure 10:  Tr17, Tr18) a second means signal (Figure 10:  VFIFTH) and coupled to the means for buffering (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) and the means for discharging (Figure 10:  Tr14), wherein the second means for driving (Figure 10:  Tr17, Tr18) the second means signal (Figure 10:  VFIFTH) is configured to generate a fifth signal (Figure 10:  GIN) based on the third signal (Figure 10:  VFB2) to activate the means for discharging (Figure 10:  Tr14).

Regarding claim 18, Shiraishi does not disclose wherein: the second signal has a first slew rate; and the third signal has a second slew rate that is faster than the first slew rate.
Tsukiji teaches wherein:  the second signal has a first slew rate (Figure 14:  x2); and the third signal (Figure 10:  VFB2) has a second slew rate (Figure 14:  x3) that is faster than the first slew rate (Figure 14:  x2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shiraishi to incorporate the teaching of Tsukiji.  Doing so would provide an electrostatic discharge .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi.
Regarding claim 8, Shiraishi discloses wherein:  the activation circuit (Figure 10:  Tr20; Paragraph [0173]) comprises a NMOS transistor comprising a first gate (Figure 10:  VSW) and a drain; the discharge circuit (Figure 10:  Tr14; Paragraph [0061]) comprises an NMOS transistor comprising a second gate (Figure 10:  GIN); the first gate (Figure 10:  VSW) is coupled to the first timer circuit (Figure 10:  R1, C1) to receive the first signal (Figure 10:  VRC); and the drain (Figure 10:  drain of Tr20) is coupled to the second gate (Figure 10:  GIN).
Shiraishi does not disclose the activation circuit comprises a PMOS transistor.  
However, it is well known in the art that a PMOS is a known substitute for an NMOS transistor, and can be implemented by using a control signal opposite of that which would be used for an NMOS.  Shiraishi discloses an inverter INV used to invert the signal VRC from high/low or low/high for use with the NMOS Tr20.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NMOS transistor of Tr20 with a PMOS transistor and remove the inverter INV.  Doing so would achieve similar functionality and require only routine skill in the art.  
Regarding 9, Shiraishi discloses a driver circuit (Figure 10:  Tr17, Tr18) coupled to the buffer circuit (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) to receive the third signal (Figure 10:  VFB2), wherein an output of the driver circuit (Figure 10:  Tr17, Tr18) is coupled to the second gate (Figure 10:  GIN).
Regarding claim 10, Shiraishi discloses wherein the second timer circuit (Figure 10:  R2, C2, Tr7-Tr10) and the buffer circuit (Figure 10:  Tr11-Tr13, Tr15-Tr16, Tr19) are configured to commence the second time period (Figure 11:  t22-past t28) after the first time period (Figure 12:  t21-t28) commences and to end the second time period (Figure 11:  t22-past t28) after the first time period ends (Figure 12:  t21-t28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KEVIN H SPRENGER/           Examiner, Art Unit 2838                                                                                                                                                                                             
/FRED E FINCH III/Primary Examiner, Art Unit 2838